DETAILED ACTION
Applicant’s amendments and remarks, filed February 8, 2022, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1-20 are pending with claims 1-6 and 8-20 amended. Applicant’s amendments to 2-6, 8-11, 13-16, 18 and 19 have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the February 8, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Regarding the drawings, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Specifically, Applicant’s own specification on pages 1-2 in the Background section notes that figure 1 shows a device that is known from document EP2539021.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopple et al. (US Pat. Pub. 2015/0157299 A1).
Regarding claim 12, Hopple discloses an apparatus for diagnosis assistance and/or treatment of a pathology comprising: an ultrasound generator device (driver 16), a remote control unit for determining and controlling operating parameters of the ultrasound generator device (source 22 with controller 14), and providing it with electricity during at least one activation cycle (control by 14 and 22 to provide energy to the driver to activate the driver), said at least one activation cycle being preceded by at least one standby cycle (period before the application of energy would be considered a standby cycle by the Examiner), means for electrically connecting the ultrasound generator device and the control unit (see figure 1 providing for the electrical connection between 14 and 16), wherein the control unit is programmed to detect, during at least one standby cycle, a defect in the electrical junction consisting of an absence of electrical link between the ultrasound generator device and said control unit (see [0039] discussing the use of performance sensing waveforms, see also [0044] providing for the detection of a defect including an open-circuit).  
Regarding claim 13 Hopple discloses that the control unit is programmed, such that11975313.17Application No.: National Stage of PCT/EP2017/066899Amendment dated January 8, 2019First Preliminary Amendment during a standby cycle, to emit towards the ultrasound generator device, at least one control signal at least at a first instant of the standby cycle (see the emission of the performance waveform as in [0039] during a first instance of the cycle); to acquire at least one feedback signal in response to the emitted control signal (receiving the feedback thereafter indicative of the performance waveform); and to process the acquired feedback signal in order to detect a defect in the electrical junction between the ultrasound generator device and the control unit (processing the received signal by 12 as in [0039] – [0052]). Hopple further provides that the control unit is programmed to, during an activation cycle subsequent to the standby cycle to emit an activation signal from the ultrasound generator device if no electrical junction defect is detected; and not to emit the activation signal if an electrical junction defect is detected (see at least [0066] and [0068] providing for an error condition if there is a defect or normal activation is no detect is detected).  
Regarding claim 14, Hopple provides that the at least one control signal consists of a low-power electrical pulse signal emitted at a frequency F1 selected within a range of working frequencies of a transducer of the ultrasound generator device (see [0039] providing for the output of “any pulse train or waveform may be generated for sensing” and [0056] providing for the output at a frequency with it providing for lower power by out-of-phase or defocusing).  
Regarding claim 16, Hopple provides that the at least a first control signal consists of an electrical pulse signal emitted at a first frequency (F1) selected within a range of working frequencies of a transducer of the ultrasound generator device (emission of a working signal to provide for an imaging waveform, or a therapy waveform), at least a second control signal consists of an electrical pulse signal emitted at a second frequency (F2) selected outside the range of working frequencies of the transducer (emission of a signal at a the performance assessment level).  
Regarding claim 18, Hopple provides that the processing step comprises a sub-step consisting in comparing the electrical power of each feedback signal with at least one threshold value (see [0045]).
Regarding claim 19, Hopple provides that the control unit is programmed: during a standby cycle: to emit a low-power pulse control signal at a frequency F1 selected within a range of working frequencies of the transducer (see the emission of the performance waveform as in [0039] during a first instance of the cycle at a first working frequency), to acquire a response feedback signal (receiving the feedback thereafter indicative of the performance waveform), to process the feedback signal in order to determine a vibratory or non-vibratory state of the transducer in order to deduce therefrom a possible junction defect (processing the received signal by 12 as in [0039] – [0052]). Hopple further provides that, during an activation cycle consecutive to the standby cycle: to emit, towards the ultrasound generator device, an activation signal if no electrical junction defect is detected, the activation signal consisting of an electrical pulse signal emitted at the first frequency F1 selected within the range of working frequencies of the transducer (see at least [0066] and [0068] providing for an error condition if there is a defect or normal activation is no detect is detected), the electric power of the activation signal being greater than the electrical power of the control signals (see [0039] providing for the output of “any pulse train or waveform may be generated for sensing” and [0056] providing for the output at a frequency with it providing for lower power by out-of-phase or defocusing; the treatment waveform would then be at higher power to provide for the treatment), or not to emit the activation signal, otherwise (no emission if a defect is detected).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al (US Pat. Pub. 2013/0204316 A1) further in view of Kuroiwa et al. (US Pat. Pub. 2014/0171802 A1).
Regarding claim 1, Carpentier provides for a method for detecting a malfunction of an apparatus for diagnosis assistance and/or treatment of a pathology by applying ultrasounds on a tissue, the apparatus comprising an ultrasound generator device implanted in a patient (See figures 1-3 with the implanted device at 4), a remote control unit for providing electricity to the ultrasound generator device and for determining and controlling its operating parameters (PwC with 6 as in the figures), the control unit being adapted to provide electricity to the ultrasound generator device during at least one activation cycle so as to activate said ultrasound generator device (see [0090] providing for “PwC to supply electricity and command signals to the implantable generator 4”), each said at least one activation cycle being preceded by a at least one standby cycle (prior to powering the probe, there would be at least one standby cycle where the desired power is not being delivered), the ultrasound generator device and the control unit being electrically joined via an electrical junction (the junction between 4 and 6). 
 While Carpentier’s PwC can provide for the implementation of control, Carpentier fails to provide for a control phase implemented during the at least one standby cycle for detecting a fault with the electrical junction between the ultrasound generator device and the said control unit, said fault with the electrical junction consisting of the absence of electrical link between the ultrasound generator device and the control unit.  Kuroiwa discloses a similar device as that of Carpentier and specifically provides for the use of a standby cycle where detection of a fault with the electrical junction between an ultrasound generator device and a control unit is provided (see [0073] providing for the detections of contact failure). This functionality in Kuroiwa further provides that such a fault would be indicative of the absence of an electrical link between the generator and the control unit. 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the probe ID detection as set forth in Kuroiwa with the control system of Carpentier to provide for a manner of properly identifying the implanted ultrasound generator with the power supply, and for the additional provision of ensuring proper connection of the electrical link between the generator and the control unit. Such would ensure that proper communication is established when connecting the control unit, as well as to ensure that the proper controller and generator settings are providing when the connection is established.  
Regarding claim 2, in view of the combination with Kuroiwa above, the method would then provide for during the at least one standby cycle: a) emitting, by the control unit, at least one control signal at a first instant of the standby cycle (in view of [0066]-[0073] of Kuroiwa provides for the emission of a first signal to provide for the first ID determination), b) acquiring, by the control unit, at least one feedback signal at a second instant of the standby cycle (see again [0066]-[0073] with the receiving by 45 to receive a feedback signal), 18461946.2Page 3 of 15 c) processing the feedback signal to obtain information on the quality of the electrical junction between the ultrasound generator device and the control unit (in view of [0073] teaching that the ID determination provides for information on the quality of the junction). The combined method further includes for during the at least one activation cycle, subsequent to the at least one standby cycle, emitting a signal based on the information obtained on the quality of the electrical junction, said signal consisting of: an alarm signal if the control unit is not properly joined to the ultrasound generator device see [0073] providing for the error message).  
Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to have utilized the processing arrangement described in Kuroiwa described above to provide for the probe ID and fault detection. Kuroiwa readily provides that such is an exemplary manner of providing such a function to ensure for proper connection between a control unit and an ultrasound generating unit.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hopple et al. (US Pat. Pub. 2015/0157299 A1).
Regarding claim 17, Hopple provides for the following steps: during a standby cycle: emitting, by the control unit, a first low-power pulse control signal at a first frequency (F1) selected within a range of working frequencies of the transducer of the ultrasound generator device, and acquiring, by the control unit, a first response feedback signal (see the disclosure in [0039]-[0052] of the use of the imaging/therapy waveforms for performance determination). Hopple also discloses emitting, by the control unit, a second low-power pulse control signal at a second frequency (F2) selected outside the range of working frequencies of the transducer, and acquiring, by the control unit, a second response feedback signal (see [0039] disclosing the use of the performance assessment waveform). Hopple also contemplates the emission of an alarm signal if a junction defect is detect (see at least [0039] –[0052] discussing the detection of subperforming element).
While both feedback signals noted above are processed to detect a possible junction defect, such is not specifically disclosed as occurring as a part of the same methodology for testing. The Examiner is of the position, however, that the use of both waveform types at the first and second frequency in testing would have been on obvious consideration to one of ordinary skill in the art at the time of filing. Such would recognize one of a known number of ways to test the generating device, and would work equally well as utilizing a single waveform at a single frequency and with a reasonable expectation of success. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopple et al. (US Pat. Pub. 2015/0157299 A1) as applied to claims 13 and 12 respectively above, and further in view of Sinelnikov (US Pat. Pub. 2014/0180103 A1).
Regarding claim 15, while Hopple contemplates a number of materials and manners of construction of the ultrasound generator device (see at least [0019]), Hopple fails to specifically contemplate that the impedance of the ultrasound generator device varies depending on the frequency of the control signal.  Sinelnikov teaches that when providing an ultrasound generating device including piezoelectric materials such as those disclosed Hopple, that the impedance of the device varies with the frequency (See at least figures 11 and 12). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a PZT or PVDF material as in Sinelnikov as the generating device material of Hopple to provide for an exemplary manner of providing an ultrasound transducer. The device, thus, as a result of the material selected would have an impedance that varies depending on the frequency as shown in figures 11 and 12 of Sinelnikov.
Regarding claim 20, Hopple is silent with respect to the control unit comprising a directional coupler for acquiring the feedback signals. Hopple further fails that the directional coupler being linked upstream of an impedance matching circuit. Sinelnikov discloses the use of a directional coupler (filter 198) upstream of a matching circuit (see [0008] providing for matching layers on transducers). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a matching layer in conjunction with the driver 16 of Hopple to provide for an impedance match as set forth in [0008] of Sinelnikov to provide for matching of the impedance of the driver to tissue. Further, it would have been obvious to provide the directional coupler as in Sinelnikov to provide for processing of the feedback from the ultrasonic device as in [0080] to provide for proper coupling of the generating device to the controller.
Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior art, Hopple (US 2015/0157299), Carpentier (US 2013/0204316) and Kuroiwa (US 2014/0171802) were identified by the Examiner as the closest prior art to the claimed invention. With respect to Hopple, the instant amendments to claim 1 require a method where the ultrasonic device to be implanted. Hopple fails to provide for its device to be implanted as required claim 1 nor has the Examiner found any reference or combination of references that would render obvious the implantation of the device of Hopple. Thus, neither Hopple nor the combinations proffered above under 35 U.S.C. 103 can be applied to claims 3-11 given that neither Hopple nor any fair combination would provide for an implanted ultrasound generator that would perform the claimed method steps. 
With respect to the Carpentier and Kuroiwa references, while Carpentier does indeed provide for an implanted ultrasound generator and Kuroiwa provides for fault detection of an electrical link, neither Carpentier or Kuroiwa contemplate the various features set forth in each of claims 3-10. Specifically, Kuroiwa is silent with respect to the manner in which it emits the control signals , the control signals effect on impedance of the generator, the use of multiple control signals with respective differing frequencies, comparing the power of the feedback signal with a threshold value, and for detecting a defect in the acoustic coupling between the ultrasound generator device and the tissue. The Examiner has further failed to find any other reference or combination of references that would render obvious the features of claims 3-10. 
Response to Arguments
Applicant’s arguments, see pages 13-14 of the Remarks filed February 8, 2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Hopple have been fully considered and are persuasive. Specifically, Applicant’s amendment to the claim requiring the ultrasound generator device to now be “implanted in a patient” defines over Hopple as argued for by Applicant given that the system of Hopple is indeed intended to remain outside of the patient. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al (US Pat. Pub. 2013/0204316 A1) further in view of Kuroiwa et al. (US Pat. Pub. 2014/0171802 A1).

It is the Examiner’s position that the newly proffered combination of Carpentier and Kuroiwa readily address each and every limitation set forth in independent claim 1 for at least the reasoning set forth in the action above.
Applicant's arguments filed February 8, 2022 on pages 13-14 of the Remarks with respect to independent claim 12 have been fully considered but they are not persuasive.
Therein, Applicant argues that Hopple requires “a workable electrical link between a processor and an ultrasound transducer array” and “an electrical connection between the processor and the ultrasound transducer array”, thus failing to provide for the detection of the absence of an electrical link as required by the claim. This is not persuasive. 
Claim 12 presently recites an apparatus that includes “means for electrically connecting the ultrasound generator device and the control unit” and then further specifies for control unit to be “programmed to detect, during the at least one standby cycle, a defect in the electrical junction consisting of an absence of an electrical link between the ultrasound generator device and said control unit”. Applicant’s argument appear to allege that the “absence of electrical link” requires the complete absence of any electrical communication/connection between the control unit and the generator device. The Examiner, however, does not believe that the language of the claim is so specific as to require this complete absence. In this view, the Examiner takes the position that Hopple does indeed provide for the detection of the absence of electrical link between the generator device and the control unit given that the detected open-circuit taught by Hopple would indeed by a lack of an electrical junction between that specific portion of the generator device and the control unit. It is for at least this reasoning that the Examiner maintains that the rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Hopple remains tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794